DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 2–22 are allowed.

Information Disclosure Statement

The Information Disclosure Statement (IDS) submitted on 10/28/2020,11/02/2020,11/13/2020,11/19/2020,12/21/2020,01/14/2021,02/15/2021,02/22/2021,03/01/2021,04/08/2021,04/23/2021,05/04/2021,06/02/2021,06/17/2021,07/12/2021,07/19/2021,07/30/2021 has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to independent claims 2, 9, and 16,  terminal disclaimer has been filed which overcome double patenting issue and cited reference in the instant application and parent application (11/850010) and does not teach at least:
 “A method, comprising:
at a portable multifunction device with a touch-sensitive display:

displaying a widget in a display region on the touch-sensitive display, wherein the displayed widget is one of a sequence of widgets that are configured to be displayed in the display region of the display;

detecting a first gesture on the touch-sensitive display;

in response to detecting the first gesture on the touch-sensitive display, displaying a common configuration user interface, wherein the common configuration user interface includes shared settings for a plurality of widgets in the sequence of widgets;

while displaying the common configuration user interface, detecting a second gesture;

in response to detecting the second gesture, changing a setting for the plurality of widgets in the sequence of widgets, wherein the setting is a shared setting among the plurality of widgets; receiving an input directed to the shared setting;

in response to receiving the input directed to the shared setting, changing the shared setting; after changing the shared setting, receiving an input corresponding to a request to exit the common configuration user interface;

in response to receiving the input corresponding to the request to exit the common configuration user interface, displaying the widget;

after exiting the common configuration user interface, detecting a finger swipe gesture moving on the touch-sensitive display in a first direction; and

in response to detecting the finger swipe gesture moving on the touch-sensitive display in the first direction, replacing the displayed widget with an adjacent widget in the sequence of widgets, wherein the displayed widget moves in the first direction off of the display region at one border of the display region, and the adjacent widget moves in the first direction onto the display region from another border of the display region.” in combination with all other limitations of the claim as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175